Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims 

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/190,830, filed on 01/11/2021.      
Claims 1-20 are pending and have been examined.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The independent claims 1 and 11 contain subject matter which was not described in the specification in 
Therefore, claims 1 and 11 are rejected as lacking adequate written description and appropriate correction is required.  The dependent claims 2-10 and 1-20 inherit the deficiencies of the claims from which they depend.           



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jhas, et al. Pre-Grant Publication No. 2016/0232515 A1 in view of Laracey, Pre-Grant Publication No. 2013/0238455 A1.
Regarding claims 1 and 11, Jhas teaches:
A method (system) for implementing a trusted identity service… comprising the steps of:
receiving, via a first communication interface, a customer identifier and a merchant specific identification via a customer mobile application from the customer responsive to a customer transaction request (see [0265] in which responsive to a customer transaction request a customer ID and a merchant ID is received by the transaction server from the mobile device application)
generating a customer token that defines a customer-merchant relationship (see [0086]-[0087], [0099], and [0136] in which a customer token is generated that includes customer and transaction information for merchant authentication)
transmitting, via a second communication interface, the customer token to the merchant entity (see [0086]-[0087], [0117], and [0136] in which the customer token is transmitted to the merchant)
receiving, via the second communication interface, customer authorization from the merchant entity (see [0086]-[0087], [0099], [0117], and [0136] in which the customer 
transmitting, via the first communication interface, authorization to the customer mobile application to effectuate the customer transaction request (see [0266]-[0267] in which upon authorization from the merchant, a message is sent to the customer via the mobile device application signaling transaction approval)
Jhas, however, does not appear to specify:
a merchant specific code 
Laracey teaches:
a merchant specific code (see [0175]-[0177] in which a user initiates a transaction by scanning a QR code and the mobile application sends the merchant code including ,merchant and user information and transaction information to the transaction server for authorization)
It would be obvious to one of ordinary skill in the art to combine Laracey with Jhas because Jhas already communicates merchant information to the transaction server, but not in the form of an inputted or captured merchant code, and doing so would allow for ease of identification using the available mobile technology, allowing for smoother transaction authorization.   

Regarding claims 2 and 12, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
receiving a customer token, a message and a transaction request from the merchant entity
transmitting the message to the customer associated with the customer token to enable the message to display on the customer mobile application (see [0184] and [0265]-[0267])

Regarding claims 3 and 13, the combination of Jhas and Laracey teaches:
the method of claim 12…
Laracey further teaches:
wherein the transaction request comprises a transaction fee (see [0115] and [0214] in which the transactions include transaction fees for the payment provider and/or the merchant)
It would be obvious to one of ordinary skill in the art to combine Laracey with Jhas because Jhas already teaches a transaction server that facilitates transaction services between the user and merchant, and transaction fees would allow for the system to gain revenue by the facilitation of the transactions, making the system more profitable.


Regarding claims 4 and 14, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
wherein the customer transaction request occurs at a merchant store location (see at least [0101] in which the transaction is initiated when the customer has already arrived at the merchant location)

Regarding claims 5 and 15, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
wherein the customer transaction request occurs via an online website (see [0120] in which the user is at a desktop at home on the internet completing the various steps of initiating and completing the transaction- the examiner notes that while the word “website” is not used, it is considered inherent that some type of internet-enabled interface would be used such as a website)

Regarding claims 6 and 16, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
wherein the customer authorization verifies that the customer has a valid account and is in good standing (see [0086]-[0087], [0099], and [0117] in which the customer token is used to verify that the user has a valid account and that the transaction has been initiated; the examiner notes that while the phrase “good standing” is not used, the authorization process is done so that the user account can be verified and the transaction initiation, such as a pre-order, can be verified, and therefore the authorization is considered to include not only verification of account existence but that the account really has initiated a transaction, and is therefore in good standing by broadest reasonable interpretation)

Regarding claims 7 and 17, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
wherein the authorization to effectuate the customer transaction request comprises enrollment in a customer account (see at least [0109])
Laracey further teaches:
a loyalty program (see [0074] in which the user registers their loyalty account to be able to be used with the mobile transaction application) 
Jhas and Laracey, however, does not appear to specify:
enrollment in a loyalty program
Therefore, it would be obvious to one of ordinary skill in the art to combine enrollment in a loyalty program with Jhas and Laracey because Jhas already teaches enrollment in a customer account and Laracey already teaches registering their existing loyalty program, and enrolling a loyalty program would allow for the user to enjoy potential benefits of the program (although the program currently is not integrated into the other claims in any manner).


Regarding claims 8 and 18, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas further teaches:
wherein the authorization to effectuate the customer transaction request comprises a discount to be applied to the customer transaction request (see [0003], [0168], and [0171] in which the transactions that are authorized by the processes already cited above can include offers, coupons, and discounts that are applied as part of the transaction)


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jhas, et al. Pre-Grant Publication No. 2016/0232515 A1 in view of Laracey, Pre-Grant Publication No. 2013/0238455 A1 and in further view of Chavez, Pre-Grant Publication No. 2012/0221952 A1.
Regarding claims 9-10 and 19-20, the combination of Jhas and Laracey teaches:
the method of claim 11…
Jhas and Laracey, however, does not appear to specify:
wherein the customer identifies one or more preferences that determine how a merchant entity can communicate with the customer
wherein the one or more preferences comprise mode of communication and type of communication associated with the merchant entity
Chavez teaches:
wherein the customer identifies one or more preferences that determine how a merchant entity can communicate with the customer and wherein the one or more preferences comprise mode of communication and type of communication associated with the merchant entity  (see [0042] in which the mobile user can set communication modality and type preferences for communications from content providers)
It would be obvious to one of ordinary skill in the art to combine Chavez with Jhas and Laracey because Jhas already communicates with the mobile user including such as notifications through an application as in [0265]-[0267], and transactions can be time-sensitive, and notifying the user in a manner they most prefer and will notice easily allows for easy transaction facilitation, making the system more attractive to users.


Response to Arguments
Regarding the rejections based on 35 USC 103
st rejection has been given to the claims as amended, and the examiner has kept the 103 rejection with the existing references, as the examiner cannot search the claims as amended as it is not clear what the metes and bounds of the invention even are. 
Therefore, the rejection has not been changed as the examiner does not know how relevant art could be found without first clarifying the amendments to reflect the invention as described in the specification.


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	

/LUIS A BROWN/Primary Examiner, Art Unit 3682